Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
The examiner notes applicant's characterization of the location of the claimed instruction sets in the most recent remarks pages 22,23, as compared to the audio decoder rendering functions cited prior to a singular final decoding stage in the prior art audio decoder.
The examiner reads the functions in the claimed method and apparatus as drawn to the structure of a microprocessor based audio decoder, with the rendering as used in claims 21,33,39  being implemented by the claimed functions inside the processor of claim 33 which outputs to a respective digital to analog converter for each of at least two speakers.
The examiner notes the claimed detecting an overlap between two instruction sets and applying a modification to a waveform rendering are read as enabled by the respective steps as part of the algorithm defined in applicant's fig. 9.
The terminal disclaimer filed 1-20-2021 has been approved.
The examiner withdraws all rejections to all claims.


Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing algorithm in the prior art audio decoders that detect .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 19, 2021